Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0201718 to Kim et al.
As to claims 1-8, Kim discloses optical compositions for spectacle lens consisting of the reaction product of a mixture of polyisocyanates selected from hexamethylene diisocyanate and isophorone diisocyanate and a mixture of polythiols consisting of pentaerythritol tetrakis(mercaptopropionate) and 2,3-bis(2-mercaptoethylthio)propane-1-thiol (Example 4) in the presence of a catalyst such as tetrabutyldiacetoxydistannoxane (0078).  The selection of catalyst is selected from such a small list (6) as to anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0201718 to Kim et al. in view of JP-04335074 to Asahina et al.
As to claims 1-8, Kim discloses optical compositions for spectacle lens consisting of the reaction product of a mixture of polyisocyanates selected from hexamethylene diisocyanate and isophorone diisocyanate and a mixture of polythiols consisting of pentaerythritol tetrakis(mercaptopropionate) and 2,3-bis(2-mercaptoethylthio)propane-1-thiol (Example 4) in the presence of a catalyst such as tetrabutyldiacetoxydistannoxane (0078).  
Kim teaches suitable catalyst including those within the claimed scope as to render obvious the presently claimed invention.  Further, the use of the other two catalysts in urethane condensation reactions was known at the time of filing.  This is supported by Asahina et al. (See formula 2 of original document).  At the time of filing it would have been obvious to a person to substitute the tin catalyst used in Kim for the catalyst taught in Asahina to avoid high baking temperatures that have fatal disadvantages for polyurethanes, to reduce energy costs and atmospheric pollution (0005).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763